12/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 20-0005


                                      PR 20-0005
                                                                         FILED
                                                                        EC 1 5 2020
IN RE THE MOTION OF ANGELA F.                                         Bowfri Greenwood
COLAMARIA FOR ADMISSION TO THE BAR                                  c-arumatzurt
OF THE STATE OF MONTANA



      Angela F. Colarnaria has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Colamaria has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
cornpletion of any other processing requirements as set forth by the Bar Admissions
Administrator, Angela F. Colarnaria may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this l E; day of December, 2020.
94 A4 ,A.11,
(4°:/144     5   i
    Justices